Citation Nr: 0211811	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent, 
prior to June 7, 1999, for left shoulder derangement.  

2.  Evaluation of left shoulder derangement, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from September 1978 to 
November 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO).  By rating decision dated in May 1999, the RO 
established service connection for residuals of left shoulder 
dislocation and assigned a zero percent disability 
evaluation, from July 8, 1998.  By rating decision dated in 
September 2001, the RO increased the evaluation to 20 
percent, from June 7, 1999.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 2001.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Left shoulder derangement is productive of functional 
impairment limited to midway from the side.  

2.  There is a post-operative left shoulder scar that is 
tender and painful.  


CONCLUSIONS OF LAW

1.  Left shoulder derangement is continuously 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  

2.  The criteria to warrant assignment of a 10 percent 
evaluation for a tender and painful scar have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.119, 
Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background


The record reflects that the veteran dislocated his left 
shoulder during service.  In 1985 he underwent a 
subscapularis tendon transfer.  

VA outpatient treatment records, dated from June 1999 to 
November 2000, show complaints of left shoulder pain.  A June 
1999 record notes that there was no evidence of dislocation 
since the surgery in 1985.  No motor or sensory deficit of 
the left upper extremity was noted.  Range of motion testing 
showed abduction actively was to 90 degrees and passively to 
140 degrees.  An MRI (magnetic resonance imaging) in July 
1999 was normal.  In August 1999, range of motion testing 
showed active abduction to 160 degrees.  Internal rotation 
was to 80 degrees and external rotation was to 90 degrees.  
Forward flexion was to 170 degrees.  Strength on the left 
shoulder ranged from 3/5 to 4/5.  X-ray examination in 1998 
and MRI in 1997 were noted to be normal.  The assessment was 
left shoulder instability status post operation in 1985.  The 
record notes that pain on heavy lifting had persisted since 
surgery.  Tenderness at abduction greater than 90 degrees was 
noted to suggest subacromial bursitis.  Examination was noted 
to be suggestive of impingement.  In September 1999, the 
impression was left deltoid atrophy.  No atrophy of thenar or 
hypothenars or intrinsic hard muscle was noted.  The examiner 
noted tenderness over the incision site on the left shoulder.  
Range of motion testing of the left shoulder in December 
1999, February 2000, April 2000, and June 2000 revealed 
abduction actively was to 90 degrees, with pain.  In 
September 2000, abduction was to 90 degrees.  Subacromial 
pain was noted.  The impression was impingement.  

At his personal hearing before a hearing officer at the RO in 
March 2001, the appellant testified that his left shoulder 
was becoming increasing worse.  Transcript at 3 (March 2001).  
He stated that his left shoulder interfered with his ability 
to work and to sleep.  Id.  He testified that he was employed 
at a car wash in an administrative capacity.  Id.  He stated 
that he was unable to lift heavy objects, and that he had 
difficulty dressing, washing his hair, and showering, as a 
result of his left shoulder disability.  Id. at 4.  

VA outpatient treatment records, show complaints of decreased 
range of motion in the left shoulder.  In December 2000, 
abduction was 0-20 degrees.  A record dated in January 2001 
notes range of motion had decreased secondary to pain.  Left 
shoulder abduction was to 60 degrees.  

On VA examination in May 2001, the examiner stated that he 
had reviewed the C-file.  The veteran was noted to be right 
handed.  The veteran reported that he had had five left 
shoulder dislocations during service.  A history of left 
shoulder surgery in 1985 was noted.  No episodes of shoulder 
dislocation were noted since surgery.  The veteran complained 
of left shoulder pain and numbness, decreased range of motion 
in the left shoulder, throbbing pain on the anterior aspect 
of the left shoulder, and increased pain with pressure over 
the left shoulder area.  The report of examination notes that 
the veteran did not play sports requiring over head 
activities, to include basketball and volleyball, due to left 
shoulder pain.  

On examination the veteran was very apprehensive.  He had 
guarding of the left shoulder and noted to be limited by 
pain.  Range of motion testing revealed that abduction was to 
70 degrees.  Flexion was 60 degrees.  Internal rotation was 
to 90 degrees and external rotation was to 30 degrees.  The 
examiner reported that the veteran had atrophy of the left 
anterior and lateral and posterior shoulder at the deltoids.  
He had anterior shoulder scars, which were sensitive.  He was 
sensitive to palpation on anterior, lateral, and posterior 
aspects of the shoulder, diffusely.  No point tenderness was 
noted.  The examiner stated that physical examination was 
very difficult since the veteran had much guarding and was 
very apprehensive and anxious.  No special tests were done to 
the shoulder secondary to the veteran's apprehension.  No 
ankylosis was noted.  The diagnoses were dislocation or 
subluxation of the left shoulder and left shoulder 
derangement.  

Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims ("Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent disability rating.  When motion is limited to 25 
degrees from the side, a 30 percent rating is warranted for 
the minor arm.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and a 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and a 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and a 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and a 50 
percent for the minor arm; and an 80 percent rating is 
granted for loss of head of (flail shoulder) for the major 
arm and a 70 percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the May 1999 and September 2001 rating decisions of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the February 2000 
statement of the case and the September 2001 supplemental 
statement of the case.  The Board concludes that the 
discussions in the May 1999 and September 2001 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claims.  In addition, by letters dated in March 2001 and May 
2002, the veteran was notified of the information he needed 
to submit in order to substantiate his claims and was advised 
of the procedures by which to submit additional evidence.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims, and did so before a hearing officer 
at the RO in March 2001.  There are VA examinations and 
opinions of record, to include a VA examination report dated 
in May 2001, as well as VA and private treatment records.  
38 C.F.R. § 3.326(b).  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

This matter stems from the appeal of a 0 percent evaluation 
for a left shoulder disorder assigned at the time service 
connection was granted in May 1999.  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim remains open long as the rating 
schedule provides for a higher evaluation and the appellant 
has not withdrawn his appeal.  Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995).  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. Brown, 12 Vet. App. 119 (1999).  By rating 
decision dated September 2001, the disability evaluation was 
increased to 20 percent.  We conclude that the condition has 
not significantly changed, and that a uniform rating is 
appropriate.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  The evidence does not 
show that he has malunion of the humerus, recurrent 
dislocations of the scapulohumeral joint, fibrous union of 
the humerus, nonunion (false flail joint) of the humerus, or 
loss of head of (flail shoulder) the humerus.  Thus, his left 
shoulder disability will not be rated on any of those bases.  

The evidence shows that the veteran has left shoulder 
abduction to 60-70 degrees.  The Board notes that left 
shoulder abduction was to 160 degrees in August 1999; 
however, pain was noted beyond 90 degrees of abduction.  In 
addition, the Board notes that left shoulder abduction was 
reported as 0-20 degrees in March 2001.  However, on in March 
2001 left shoulder abduction was to 60 degrees and to 70 
degrees in May 2001.  The Board notes that abduction was to 
90 degrees in June 1999, December 1999, February 2000, April 
2000, and June 2000.  The Board finds that the record 
supports a finding that abduction in the left shoulder is 
established as between 60-70 degrees.  Abduction of the minor 
arm midway between the side and shoulder level warrants a 20 
percent disability evaluation under diagnostic code 5201.  

The service records disclosed complaints of pain and a May 
1997 medical report is positive for pain.  There is no 
support for a conclusion that he did not have periarticular 
pathology productive of painful motion during the appeal 
period.  The Board notes that abduction to 90 degrees was 
first shown on examination in June 1999.  However, we are 
unwilling to accept that his symptoms first manifested on the 
day of examination.  Rather, we find that a 20 percent 
evaluation is warranted for the entire appeal period.  

An evaluation in excess of 20 percent is not warranted unless 
limitation of function is to 25 degrees from the side.  As 
noted above, the evidence shows that the veteran has left 
shoulder abduction to 60-70 degrees, and thus an evaluation 
in excess of 20 percent is not warranted.  Therefore, actual 
range of motion does not approximate motion limited to 25 
degrees from the side.  The Board accepts that there is 
guarding and weakness, and has been graded as ranging from 
3/5 to 4/5.  However, even when we accept the veteran's 
reports, it is clear that he retains functional use and that 
functional use exceeds more than 25 degrees from the side.  
Most telling is the veteran's own report that he limited 
activities require over head movements.  However, the veteran 
did not report, and the evidence does not establish that 
functional use is lost below midway from the side.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

In addition, the Board finds that a 10 percent evaluation is 
warranted for a tender and painful scar under 38 C.F.R. 
§ 4.119, diagnostic code 7804.  In September 1999, tenderness 
at the incision site on the left shoulder was noted.  In May 
2001, anterior shoulder scars were noted to be sensitive.  
This is the maximum schedular evaluation for a scar under 
diagnostic code 7804.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that left shoulder derangement has caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  In fact, the veteran testified that he was 
employed.  There is no competent opinion of record to the 
effect that the veteran is unemployable.  




ORDER

An evaluation of 20 percent is granted for the entire appeal 
period for left shoulder derangement, subject to the 
regulations controlling the payment of monetary benefits.  

An evaluation in excess of 20 percent for left shoulder 
derangement is denied.  

A 10 percent evaluation for a scar is granted, subject to the 
regulations controlling the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

